commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-109302-07 uil the honorable vic snyder u s house of representatives washington d c dear mr snyder thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-109302-07 uil the honorable john boozman u s house of representatives washington d c dear mr boozman thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-109302-07 uil the honorable mike ross u s house of representatives washington d c dear mr ross thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-109302-07 uil the honorable marion berry u s house of representatives washington d c dear mr berry thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s hington d c date conex-109302-07 uil the honorable mark pryor united_states senate washington d c dear senator pryor thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-109302-07 uil the honorable blanche l lincoln united_states senate washington d c dear senator lincoln thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ----------------------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson
